Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-12, 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deych et al. (2012/0056092).
	Regarding claim 1, Deych discloses a radiation detector comprising: an absorption layer configured to generate a first electrical signal upon absorbing a pulse of visible light and to generate a second electrical signal upon absorbing a particle of radiation (Deych, [0038]); an electronic system configured to receive a combination of the first electrical signal and the second electrical signal and configured to extract the first electrical signal from the combination of the first electrical signal and the second electrical signal (Deych, [0042]).
	Regarding claim 2, Deych further discloses the radiation is not visible light. (Deych, [0024])
	Regarding claim 3, Deych further discloses the radiation is X-ray or gamma ray. (Deych, [0024])
	Regarding claim 4, Deych further discloses a scintillator configured to emit the pulse of visible light upon exposure to the radiation. (Deych, [0026])
	Regarding claim 5, Deych further discloses the scintillator is configured to emit the pulse of visible light upon absorbing a single particle of the radiation. (Deych, [0026], [0027])
	Regarding claim 6, Deych further discloses the electronic system is configured to detect the single particle of the radiation based on the first electrical signal. (Deych, [0042])
	Regarding claim 7, Deych further discloses the first electrical signal is a first pulse of electric current and the second electrical signal is a second pulse of electric current. (Deych, [0038])
	Regarding claim 8, Deych further discloses the second pulse is shorter in time than the first pulse. (Deych, [0042]; [0050])
	Regarding claim 9, Deych further discloses the absorption layer comprises an electric contact configured to collect the combination of the first electrical signal and the second electrical signal (Deych, [0038]-[0040]); wherein the electronic system comprises a filter electrically connected to the electric contact and configured to attenuate the second electrical signal from the combination of the first electrical signal and the second electrical signal. (Deych, [0042])
	Regarding claim 11, Deych further discloses the filter has a low- pass filter circuit, a median filter circuit, a FIR filter circuit, or a combination thereof. (Deych, [0042], [0050], suppression of the short-decay direct conversion signal implies a low-pass effect)
	Regarding claim 12, Deych further discloses the electronic system is configured to extract the first electrical signal based on a waveform of the combination of the first electrical signal and the second electrical signal. (Deych, Fig. 5)
	Regarding claim 16, Deych further discloses a method comprising: receiving from an absorption layer a combination of a first electrical signal and a second electrical signal, wherein the first electrical signal is generated by the absorption layer upon absorbing a pulse of visible light and the second electrical signal is generated by the absorption layer upon absorbing a particle of radiation (Deych, [0038]); extracting the first electrical signal from the combination of the first electrical signal and the second electrical signal (Deych, [0042]); determining a characteristic of the radiation based on the first electrical signal (Deych, [0038], integral of generated charge is determinative of the energy of the radiation).
	Regarding claim 17, Deych further discloses the radiation is not visible light. (Deych, [0024])
	Regarding claim 18, Deych further discloses the radiation is X-ray or gamma ray. (Deych, [0024])
	Regarding claim 19, Deych further discloses emitting the pulse of visible light using a scintillator by exposing the scintillator to the radiation. (Deych, [0026])
	Regarding claim 20, Deych further discloses the first electrical signal is a first pulse of electric current and the second electrical signal is a second pulse of electric current. (Deych, [0038])
	Regarding claim 21, Deych further discloses the second pulse is shorter in time than the first pulse. (Deych, [0050])
	Regarding claim 22, Deych further discloses extracting the first electrical signal comprises attenuating the second electrical signal from the combination of the first electrical signal and the second electrical signal. (Deych, [0042])
	Regarding claim 23, Deych further discloses attenuating the second electrical signal comprises using a low-pass filter circuit, a median filter circuit, a FIR filter circuit, or a combination thereof. (Deych, [0042], [0050], suppression of the short-decay direct conversion signal implies a low-pass effect)
	Regarding claim 24, Deych further discloses extracting the first electrical signal is based on a waveform of the combination of the first electrical signal and the second electrical signal. (Deych, Fig. 5)
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.  Applicant argues that Deych fails to teach “an electronic system configured to receive a combination of the first electrical signal and the second electrical signal and configured to extract the first electrical signal from the combination of the first electrical signal and the second electrical signal.”  In response it is noted that Deych teaches integration component 302 ([0042]), configured to gate the signal from the photodiode by integrating only when the photodiode is irradiated, and a calibration unit 304 configured to “calculate decay time of the parasitic contribution caused by the direct interaction of radiation photons with the photodiode” [0045].  The output of this calibration component is used to time the gate on integration component 304.  ([0045])  Thus the integration component 304 extracts the “first electrical signal” (being the charge generated by the scintillation photons) from the “second electrical signal” (the parasitic charge being caused by direct interaction between the radiation and the detector).  See Deych at [0045] regarding the separation of the “parasitic contribution” from the “wanted contribution”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884